Citation Nr: 1422645	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for lung cancer.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1958.

This case initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2011 rating decision issued by the RO.  It was previously remanded by the Board for additional development in April 2013, July 2013, and November 2013.

The Veteran testified before the undersigned Veterans Law Judge in March 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its November 2013 remand, the Board found opinions which were obtained by the RO from the same examiner in July 2013 and September 2013 to be inadequate.  

The Board found that the examiner did not fully answer the questions posed by the Board or provide a sufficient rationale for his conclusion.  In the September 2013 addendum report the examiner stated that he would not provide any additional opinions on this case and any further opinions needed should be obtained from a specialist.   

In its November 2013 remand, the Board directed that another opinion be obtained from a different examiner.  The examiner was instructed that the Veteran was competent to report his exposure to various chemicals in service and that his reports were consistent with his military occupational specialty of jet mechanic. 

In March 2014, a medical opinion was obtained from a physician assistant.  The physician assistant wrote that "the records had yet to show what specific environmental exposures [the Veteran] had and how much exposures he had."  

The examiner went on to state that hazardous material exposures were not documented in an October 1958 medical examination report and that there was no objective evidence that the Veteran was exposed to asbestos in service. He concluded it was less likely than not that the Veteran's lung cancer was related to service.  

In fact, the Veteran had reported daily exposure to asbestos brake linings and insulation, cleaning solutions, and paint thinner.  The examiner disregarded the Veteran's report of these exposures because they were not documented in his service treatment records, notwithstanding the instructions that were set forth in the November 2013 remand.  

The opinion is therefore inadequate, and an additional opinion must be requested.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take all indicated action in order to obtain an opinion from an appropriate medical specialist or physician as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's lung cancer was caused by his exposure to hazardous materials while working as a jet mechanic in service, including asbestos, cleaning solutions, and paint thinner.  The examiner is instructed that the Board finds the Veteran's reports that he was exposed to these substances on a daily basis in service to be competent, credible and consistent with his duties as a jet mechanic in service.  The examiner may not rely on the absence of documentation in the service records to discount the Veteran's reports of exposure to hazardous materials in service.

The examiner must provide a complete rationale for his or her conclusions in the report of examination.  This should address both the Veteran's history of smoking and his reported exposure to hazardous materials in service. The examiner should specifically address the report in a trade publication submitted by the Veteran that the likelihood of developing lung cancer is significantly higher in smokers who were exposed to asbestos as opposed to smokers who were not exposed to asbestos.  

An in person examination of the Veteran is not required unless deemed necessary by the examiner.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



